Title: To James Madison from Benjamin W. Crowninshield, 2 October 1816
From: Crowninshield, Benjamin W.
To: Madison, James



Dear Sir,
Salem Octr. 2d. 1816.

Your communication of Septr. 23. covering one from Col. Jesup, relating to spanish affairs, was rec’d by this days mail; I know not what to think of such folly.
To protect us, our ships of war could cruise off N orleans, in the Bay of Mexico & round Cape Florida.
To attack spain, thro her colonies, ship of war would be of infinite service to aid in landing men, & to protect an expedition against their ships of war, but our ship of war cannot enter the Havana until the Batteries are silenced, from land, by land forces, but then they could effectually blockade the Ports of Cuba.  But should we not be compelled, by prudence, to call home our squadron from the Meditn, in case of a rupture with Spain?  fearing some other power.
The Ships at our command, are the Independence 74 with all things in perfect readiness, save 300 men.  She could sail in 6 weeks, I think; the Congress with a full crew, now repairing, & destined for the Pacific Ocean, could sail in 3 or 4 weeks; the Gurriere & Constitution Frigates are in good order, save their Crew, could soon be prepared, besides two or three sloops of war in Boston & New York.
Some difficulty would arise in procuring so many men, but I have no doubt but that enough might be soon obtained, to put the Independence & one or two frigates to sea, in 5 or 6 weeks, commencing directly.
But I cannot persuade myself that Spanish authorities are so mad.  There is no information in this part of the Union to lead to such a belief.  I am with great respect Yours

B W Crowninshield

